Citation Nr: 0214894	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  96-37 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an effective date prior to November 24, 
1994, for a grant of service connection for post-traumatic 
stress disorder (PTSD).  

2. Entitlement to an earlier effective date prior to November 
24, 1994, for a grant of service connection for tinnitus.  

(The issues of entitlement to service connection for hair and 
tooth loss claimed as due to Agent Orange exposure, and 
entitlement to increased evaluations for left ear hearing 
loss, tinnitus, and for right thigh shell fragment wound 
residuals will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION


The veteran served on active military duty from January 1967 
to February 1970.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision of the Department 
of Veterans Affairs (VA) Phoenix, Arizona Regional Office 
(RO)which, in pertinent part, granted service connection for 
PTSD and tinnitus, effective from November 21, 1994.

The Board is undertaking additional development on the 
appealed issues of entitlement to service connection for hair 
and tooth loss claimed as due to Agent Orange exposure, and 
entitlement to increased evaluations for left ear hearing 
loss, tinnitus, and right thigh shell fragment wound 
residuals.  This additional development is pursuant to 
authority granted by 67 Fed. Reg. 3,099-104 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 19.9 (a)(2)).  When the 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099-105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing 
any response to the notice, the Board will prepare a separate 
decision addressing those issues.   

The appellant had sought entitlement to an effective date of 
December 31, 1991, for a grant of service connection for 
right thigh shell fragment wound residual, and for left ear 
hearing loss.  Entitlement to an effective date of December 
31, 1991, was specified by the representative in multiple 
submissions, including an October 1995 notice of disagreement 
and in statements presented at a March 1996 RO hearing.  As a 
June 1996 Hearing Officer decision granted an effective date 
of December 31, 1991, those issues are fully resolved, and no 
controversy remains to be addressed by the Board.  

The veteran had perfected an appeal for his claim for an 
increased rating for PTSD, originating from the August 1995 
rating decision.  By a May 1998 rating decision, however, the 
RO granted a 100 percent schedular rating for PTSD, effective 
from the November 21, 1994 date of claim.  This is a complete 
grant of the benefit sought.  Hence, again, there is no case 
in controversy remaining to be reviewed by the Board.

In October 1995, the veteran submitted a claim for a total 
disability rating based on individual unemployability (TDIU) 
due to service connection disabilities, as well as claims of 
entitlement to service connection for disorders affecting the 
right hand.  In a May 1996 decision the RO, in pertinent 
part, granted service connection and assigned a 
noncompensable evaluation for carpal tunnel syndrome of the 
right wrist; denied service connection for arthritis of the 
right hand; and denied TDIU.  The veteran submitted a notice 
of disagreement as to these determinations in August 1996, 
and a statement of the case was issued including as to these 
issues in September 1996.   However, the veteran failed to 
submit a timely Form 9 perfecting his appeal as to these 
issues.  Accordingly, these claims are not before the Board 
for review.  38 U.S.C.A. § 7104 (West 1991).

The Board notes that claims for an increased evaluation for 
carpal tunnel syndrome of the right wrist, service connection 
for arthritis of the right hand, and entitlement to a 10 
percent evaluation pursuant to 38 C.F.R. §  3.324 for the 
period from December 31, 1991 to November 20, 1994, were not 
perfected for appeal.  In August 1996, the veteran submitted 
a notice of disagreement with the May 1996 rating decision 
assigning a noncompensable rating for right wrist carpal 
tunnel syndrome, denying service connection for arthritis of 
the right hand, and denying a 10 percent evaluation pursuant 
to 38 C.F.R. §  3.324.  The veteran did not, however, timely 
perfect his appeal following the RO's September 1996 issuance 
of a statement and supplemental statement of the case.  
Because these issues were not timely appealed, they are not 
before the Board for consideration.   


FINDINGS OF FACT

1.  Original claims for service connection for PTSD and 
tinnitus were received on November 21, 1994.  

2.  Submissions received prior to November 21, 1994 did not 
constitute either formal or informal claims of entitlement to 
service connection for PTSD or tinnitus.  


CONCLUSIONS OF LAW

1.  An effective date for a grant of service connection for 
PTSD earlier than November 21, 1994 is not warranted.  
38 U.S.C.A §§ 5103, 5110 (West 1991); 38 C.F.R. § 3.400 
(2001).

2.  An effective date for a grant of service connection for 
tinnitus earlier than November 21, 1994 is not warranted.  
38 U.S.C.A §§ 5103, 5110; 38 C.F.R. § 3.400.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Development

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000 became effective.  It 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002) (VCAA); 66 Fed. Reg. 45602-45632 (August 29, 
2001) (to be codified, in pertinent part, at 38 C.F.R. § 
3.102, 3.159, 3.326(a)).  The provisions of these regulations 
apply to this claim.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

The veteran was afforded notice of the VCAA and of the 
assistance VA provides him in developing his claim, in an 
April 2002 letter.  Therein, he was also notified that 
ultimately it was his responsibility to ensure that records 
were actually received by VA. 

The veteran was afforded a hearing at the RO in March 1996.  
In a supplemental statement of the case issued in September 
1996, he was provided notice of applicable law and of the 
deficiencies in his claims.  Because, as discussed below, 
this case turns on the date of receipt of the veteran's 
original claims for service connection for PTSD and tinnitus, 
development of the evidentiary record subsequent to that date 
of claim is not pertinent to the current Board determination, 
and the absence of any such additional evidence is irrelevant 
and therefore unnecessary for the Board determination.  While 
other issues appealed to the Board are the subject of Board 
development, such development, inclusive of obtaining 
additional medical evidence including records underlying any 
Social Security disability determination, is not necessary to 
fulfill requirements of the VCAA prior to Board adjudication 
of these earlier effective date claims.  The Board finds that 
the development effectuated by VA in the course of the appeal 
complies with applicable VCAA requirements for notice and 
assistance to the veteran in the development of his claim.

Moreover, because no additional evidence has been identified 
by the appellant as being available but absent from the 
record, the Board finds that any failure on the part of VA to 
further notify the appellant what evidence would be secured 
by VA and what evidence would be secured by the appellant is 
harmless.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This is particularly the case since the questions of 
entitlement to earlier effective dates turn on 
representations made by the veteran and his representative 
within the claims folder and on interpretation of the extent 
of filings by the veteran made prior to November 21, 1994.  
Neither the veteran nor his representative have indicated 
that there exist filings made prior to November 21, 1994 
which are not contained within the claims folder, and the 
veteran and his representative have not otherwise indicated 
that additional evidence not reflected in the claims folder 
would affect the outcome of the Board's earlier effective 
date determinations.  This despite multiple statements 
submitted into the record and testimony by the veteran and 
his wife at a hearing before a hearing officer in March 1996. 
Earlier Effective Date for Service Connection for PTSD and 
Tinnitus
The veteran contends that an effective date of December 31, 
1991 should be assigned for service connection for PTSD and 
tinnitus.  The current effective date for service connection 
for these disorders is November 21, 1994.  

The effective date of a grant of service connection shall be 
the date of receipt of claim or the date at which entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.

The earlier effective date claim is based on the veteran's 
original claim for service connection, received December 31, 
1991.  However, a careful review of the documents received 
from the veteran on December 31, 1991, reveals no statement 
or other indication of any claim for either PTSD or tinnitus.  
Further, the claims folder as a whole contains no indication 
by the veteran or his representative prior to November 21, 
1994, that the veteran was pursuing a claim for service 
connection either for PTSD or tinnitus.  The veteran 
submitted a claim for these two disorders on November 21, 
1994 and not before.  

The veteran's representative has alleged that the veteran's 
prior claim received in December 1991, somehow extended to 
the issues of service connection for tinnitus and PTSD.  
However, submissions received on December 13, 1991 only 
address a claim for service connection for unspecified 
disabilities based on Agent Orange exposure, and a claim for 
service connection for hearing loss.  At no time has the 
veteran based his claim of entitlement to service connection 
for PTSD or tinnitus on exposure to herbicides.  Moreover, 
while he has been granted service connection for both of 
these disorders, the grant of service connection was in no 
way based on Agent Orange exposure.  While both hearing loss 
and tinnitus affect the auditory sense, they are separate 
disabilities recognized as such within the rating code, and a 
claim for service connection for hearing loss does not 
constitute a claim for service connection for tinnitus.  
Simply put, a claim must identify the benefit being sought on 
appeal.  38 C.F.R. § 3.165 (2001).

In this case, the applicable regulation, 38 C.F.R. § 3.400, 
governs and is without applicable exception.  The effective 
date for service connection for both PTSD and tinnitus can be 
no earlier than the date of receipt of claim, which for both 
these disorders was November 21, 1994.  There was no 
submission prior to that date which could be interpreted as 
either a formal or informal claim for service connection for 
PTSD or tinnitus.  The veteran and his representative have 
not contended that there was any such prior submission, 
except to contend that the prior, December 1991 claim for 
other disorders was in fact also a claim for PTSD and 
tinnitus.  However, they have provided no colorable argument 
based in either law or facts to support this contention.  
Accordingly, an earlier effective date than November 21, 1994 
cannot be assigned for service connection for either PTSD or 
tinnitus.  

The preponderance of the evidence is against both claims.  
Therefore, the benefit-of-the-doubt doctrine does not apply, 
and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an effective date earlier prior to November 
21, 1994 for a grant of service connection for PTSD and 
tinnitus is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

